            Case 8:19-cv-01855-SAG Document 22 Filed 06/29/20 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
        CHAMBERS OF                                                             101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                       BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                          (410) 962-7780




                                                    June 29, 2020

  LETTER TO COUNSEL

         RE:      Clayton H. v. Saul
                  Civil No. SAG-19-1855


  Dear Counsel:

          On June 24, 2019, Plaintiff Clayton H. petitioned this Court to review the Social Security
  Administration’s (“SSA’s”) final decision to deny his claim for Disability Insurance Benefits.
  ECF No. 1. I have considered the parties’ cross-motions for summary judgment and Plaintiff’s
  reply. ECF Nos. 12, 20, 21. I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018).
  This Court must uphold the decision of the Agency if it is supported by substantial evidence and
  if the Agency employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v.
  Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny both motions, reverse
  the Commissioner’s decision in part, and remand the case to the Commissioner for further
  consideration. This letter explains my rationale.

          Plaintiff filed his claim for benefits on October 8, 2015, alleging a disability onset date of
  June 26, 2015. Tr. 133-34. A hearing was held on July 9, 2018, before an Administrative Law
  Judge (“ALJ”). Tr. 30-51. Following the hearing, the ALJ determined that Plaintiff was not
  disabled within the meaning of the Social Security Act during the relevant time frame. Tr. 15-24.
  The Appeals Council denied Plaintiff’s request for review, Tr. 1-8, so the ALJ’s decision
  constitutes the final, reviewable decision of the SSA.

          The ALJ found that Plaintiff suffered from the severe impairments of “obesity, obstructive
  sleep apnea, hypertension, hypothyroidism, diabetes mellitus, attention deficit hyperactive
  disorder (ADHD), and depression.” Tr. 17. Despite these impairments, the ALJ determined that
  Plaintiff retained the residual functional capacity (“RFC”) to:

         perform light work as defined in 20 CFR 404.1567(b) except the claimant can only
         occasionally perform postural activities and cannot have exposure to environmental
         extremes, including dusts, fumes, odors or gases. The claimant cannot climb or
         have exposure to heights and hazards. The claimant can perform simple, routine,
         repetitive tasks at a routine pace throughout the course of an eight-hour workday.

  Tr. 20. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
  Plaintiff could not perform his past relevant work as a grocery clerk, but could perform other jobs
          Case 8:19-cv-01855-SAG Document 22 Filed 06/29/20 Page 2 of 4
Clayton H. v. Saul
Civil No. 19-1855-SAG
June 29, 2020
Page 2

existing in significant numbers in the national economy. Tr. 23-24. Therefore, the ALJ concluded
that Plaintiff was not disabled. Tr. 24.

        Plaintiff raises two primary arguments on appeal: (1) that the RFC’s limitation to “simple,
routine, repetitive tasks” precludes the jobs proffered by the VE; and (2) that the ALJ presiding
over his claim was not constitutionally appointed at the time of his hearing. ECF No. 12-1 at 3-
12. Although Plaintiff’s first argument is not meritorious, remand is warranted on the
Appointments Clause challenge. In remanding for further explanation, I express no opinion as to
whether the ALJ’s ultimate conclusion that Plaintiff is not entitled to benefits is correct.

        First, Plaintiff’s assertion that there is an apparent conflict between the ability to perform
“simple, routine, repetitive tasks” and Reasoning Level 2, id. at 3-7, is erroneous. Plaintiff is
correct that an ALJ is required to address any conflicts or apparent conflicts between the VE’s
testimony and the information contained in the Dictionary of Occupational Titles (“DOT”). See
Pearson v. Colvin, 810 F.3d 204, 208-10 (4th Cir. 2015); SSR 00-4p, 2000 WL 1898704, at *2
(S.S.A Dec. 4, 2000) (“At the hearings level, as part of the adjudicator’s duty to fully develop the
record, the adjudicator will inquire, on the record, as to whether or not there is such consistency.”).
Here, the VE identified three jobs in response to the ALJ’s hypothetical: cashier (DOT code
211.462-010), photocopy machine operator (DOT 207.685-014), and price marker (DOT 209.587-
034). Tr. 24, 48. The ALJ asked whether the VE’s testimony was consistent with the DOT and
the VE affirmed. Tr. 49 (VE clarified that her statements regarding “time off task and the issue of
competitive versus non-competitive work” were based on her professional experience because the
DOT does not address those factors). According to the DOT, the jobs of photocopy machine
operator and price marker require a Reasoning Level 2, U.S. Dep’t of Labor, Dictionary of
Occupational Titles §§ 207.685-014, 209.587-034 (4th ed. 1991), and the job of cashier requires a
Reasoning Level 3, id. § 211.462-010. A Reasoning Level 2 requires the ability to “[a]pply
commonsense understanding to carry out detailed but uninvolved written or oral instructions” and
“[d]eal with problems involving a few concrete variables in or from standardized situations.” Id.
App’x C, 1991 WL 688702. A Reasoning Level 3 requires the ability to “[a]pply commonsense
understanding to carry out instructions furnished in written, oral, or diagrammatic form” and
“[d]eal with problems involving several concrete variables in or from standardized situations.” Id.

        There are two recent Fourth Circuit cases that discuss this issue. In Thomas, 916 F.3d at
313-14, the Fourth Circuit found that an apparent conflict exists between a limitation to “short,
simple instructions” and a Reasoning Level of 2. In a more recent opinion, Lawrence v. Saul, 941
F.3d 140, 143 (4th Cir. 2019), the Court held that there is not an apparent conflict between “simple,
routine repetitive tasks of unskilled work” and a Reasoning Level 2. In Lawrence, the Fourth
Circuit explained that the RFC in Thomas included a limitation to “short” instructions, and
“‘[s]hort’ is inconsistent with ‘detailed.’” Id. (quoting Pearson v. Colvin, 810 F.3d 204, 209 (4th
Cir. 2015)) (“To assess whether an apparent conflict exists, [the court] compare[s] the DOT’s
‘express language’ with the [VE]’s testimony.”). The Court clarified that the limitation to “simple”
tasks [was] not inconsistent with the ability to apply and understand “detailed but uninvolved . . .
instructions.” Id.
          Case 8:19-cv-01855-SAG Document 22 Filed 06/29/20 Page 3 of 4
Clayton H. v. Saul
Civil No. 19-1855-SAG
June 29, 2020
Page 3

        As Lawrence makes clear, there was not an apparent conflict between Plaintiff’s limitation
to “simple, routine, repetitive tasks” and the Reasoning Level 2 jobs identified by the VE.
Arguably, the ALJ should have made further inquiries of the VE to determine whether a conflict
existed between Plaintiff’s RFC and a job requiring a Reasoning Level 3. However, two of the
representative occupations require only a Reasoning Level 2, and a claimant is not disabled if he
is able to engage in “work which exists in significant numbers either in the region where [the
claimant] lives or in several regions of the country.” 42 U.S.C. § 423(d)(2)(A). Thus, even if the
ALJ failed to resolve an apparent conflict regarding the third occupation, that error was harmless,
because the identified occupations of photocopy machine operator (with 25,000 jobs nationally)
and price marker (with 68,000 jobs nationally), Tr. 24, 48, exist in significant numbers. See Lawler
v. Astrue, Civil Action No. BPG-09-1614, 2011 WL 1485280, at *5 (D. Md. Apr. 19, 2011)
(finding that where only 75-100 jobs existed in the region where plaintiff lived did “not undermine
the ALJ’s conclusion that plaintiff [was] capable of performing work that exists in significant
numbers in the national economy”) (citing Hicks v. Califano, 600 F.2d 1048, 1051 n.2 (4th Cir.
1979) (declining to determine that 110 regional jobs would be an insignificant number)).

         Second, Plaintiff argues that “[t]he ALJ who conducted the hearing in this case was not
properly appointed under the Constitution’s Appointments Clause at the time of the hearing and
thus did not have legal authority to preside over this matter.” ECF No. 12-1 at 7 (citing Lucia v.
S.E.C., 138 S. Ct. 2044 (2018)). Although the Fourth Circuit has not directly addressed
Appointments Clause challenges in the context of Social Security appeals, most district courts
within the Fourth Circuit agree that a plaintiff forfeits his right to raise the issue on judicial appeal
if he fails to raise it at the administrative level. See, e.g., Maribel R., Civil No. TJS-18-3965, 2020
WL 103529, at *4 (D. Md. Jan. 8, 2020) (holding that the plaintiff forfeited her Appointment
Clause challenge because she failed to raise it before the ALJ and the Appeals Council); Kelly D.,
Civil No. 3:19CV201 (DJN), 2019 WL 7817077, at *8 n.7 (E.D. Va. November 27, 2019)
(collecting cases).

        In his brief, Plaintiff infers that he did not raise an Appointments Clause challenge at the
administrative level. See, e.g., ECF No. 12-1 at 8 (asserting that the “SSA will likely argue that
the claimant forfeited any Appointments Clause challenge by failing to raise it before the
Agency”), id. at 10-11 (arguing that Supreme Court case law supports the proposition that “a Social
Security claimant is not barred from raising a constitutional claim for the first time on appeal to a
federal court”). Plaintiff insists that “[t]here are several problems with any potential issue
exhaustion defense by SSA,” id. at 8, but does not state, or even suggest, that one of those
“problems” is that he had raised the issue at the administrative level.

        The Commissioner responded with a comprehensive and robustly-cited brief asserting that
Plaintiff forfeited his right to challenge the constitutionality of the ALJ’s appointment because “at
no point in the administrative process – whether in his initial application for benefits, on
reconsideration, in his hearing before the ALJ, or before the Appeals Council – did Plaintiff ever
present the argument that SSA’s ALJs are inferior officers under the Appointments Clause.” ECF
No. 20-1 at 7. Only then did Plaintiff file a response revealing that his attorney at the
administrative level had raised a Lucia argument in a letter to the Appeals Council submitted with
his request for review. ECF No. 21 at 4 (citing Tr. 131). The Court does not condone the untimely
          Case 8:19-cv-01855-SAG Document 22 Filed 06/29/20 Page 4 of 4
Clayton H. v. Saul
Civil No. 19-1855-SAG
June 29, 2020
Page 4

manner in which this evidence was revealed. It is likely, given the substance of the
Commissioner’s brief, that the SSA might have consented to a remand, had Plaintiff been upfront
in his opening brief. Plaintiff’s attorney’s tactics, whether on purpose or by mistake, have resulted
in wasted time – for himself, his client, the SSA, and the Court.

        Given the fact that Plaintiff raised the challenge to the Appeals Council, the
Commissioner’s sole defense, which relies on Plaintiff’s failure to raise the challenge at the
administrative level, is unpersuasive. The Court therefore remands the case for further proceedings
at the administrative level.

     For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF No. 12, is
DENIED, Defendant’s Motion for Summary Judgment, ECF No. 20, is DENIED, and the case is
REMANDED to the SSA for consideration by a validly appointed ALJ.

      Despite the informal nature of this letter, it should be flagged as an opinion.            An
implementing order follows.


                                                  Sincerely yours,

                                                              /s/

                                                  Stephanie A. Gallagher
                                                  United States District Judge
